
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.21


STOCK PURCHASE PLAN
OF
ROBIN HOOD MULTIFOODS INC.



ARTICLE 1
Definitions


1.01."Beneficiary" means any person designated by the Committee pursuant to
Section 11.01, or if no such designation is made by the Committee, "Beneficiary"
means the executor, administrator, other personal representative representing
the estate, or the heirs-at-law of the deceased Member.

1.02."Board" means the Board of Directors of the Company.

1.03."Committee" means the Savings Committee as provided for in Article IX of
the Plan.

1.04."Company" means Robin Hood Multifoods Inc., a corporation of Canada, or any
successor to it in ownership of all or substantially all of its operating assets
which adopts and continues the Plan by operation of law or with the approval of
the Board, and the Board of Directors of IMCO.

1.05."Continuous Service" means the uninterrupted period of an individual's
employment (from and after the date on which at the particular time he shall
have most recently entered such employment) including employment prior to the
Effective Date:

(a)with the Company;

(b)to the extent permitted by the Board, from time to time, and subject to the
approval of the Board of Directors of IMCO;

(i)with any corporation 50% or more of the outstanding shares of which
corporation, which at all times entitle the holders thereof to vote at meetings
of shareholders of such corporation, are owned, directly or indirectly, by the
Company;

(ii)with any corporation whose principal operating assets are acquired directly
or indirectly by the Company or a corporation specified in Section 1.05(b)(i);
or

(iii)with a Division of any corporation where the principal operating assets of
such Division are acquired directly or indirectly by any corporation specified
in the foregoing subdivisions of Section 1.05;

(c)with IMCO or any subsidiary of IMCO incorporated under the laws of any state
of the United States of America;


provided, however, that the Board in cases where its action is required, shall
treat each such corporation or Division as a unit and all individuals in the
employ of such corporation or Division shall be treated uniformly. For purposes
of determining continuity of employment, all of the corporations and Divisions
designated in Sections 1.05(a) and 1.05(b) shall be treated as a unit.
Employment shall be deemed to be continuous (and uninterrupted) even though it
shall have been interrupted by excused absence granted in writing at any time by
the Employer for military service, sickness, or such other reason or reasons as
the Committee may, in its sole discretion, determine, provided that no such
excused absence, except for military or other governmental service, or for
service with a corporation or Division of the type described in
Section 1.05(b)(ii) or (iii) but which is not an Employer, shall have been
continuous for more than one year, and provided, further, that no such period of
excused absence shall be counted in determining the number of years an Employee
has been a Member unless the

1

--------------------------------------------------------------------------------

Employee returns for at least five months to the employ of the Employer
following the authorized absence.

1.06."Current Market Value" means the fair market value as of a particular date,
as determined by the Trustee.

1.07."Disability" means a mental or physical condition which prevents (and is
expected to prevent for the foreseeable future) a Member from performing his
usual duties as an Employee. The Committee, based on medical evidence deemed by
it to be competent, shall be the sole judge of the Disability of a Member, and
its determination shall be final and conclusive.

1.08."Division" means any portion of a corporation designated by the Board which
is a substantially integrated economic unit.

1.09."Early Retirement Date" means the first day of the calendar month next
following the month during which an Employee who has had at least five years
Continuous Service and who has attained the age of 55 shall, with the consent of
the Employer, elect to retire.

1.10."Effective Date" means March 1, 1970.

1.11."Employee" means those full-time salaried personnel of an Employer selected
and designated by the Company for participation in the Plan. The term "Employee"
shall not include:

(a)a Member of the Board of Directors of an Employer who is active only in that
capacity; or

(b)any individual who has reached age 65; or

(c)any individual who is eligible to make contributions under Section 3.01 of
the Salaried Employees' Voluntary Investment and Savings Plan of International
Multifoods Corporation.

1.12."Employer" means the Company (including all Divisions thereof as of
October 1, 1969, but not including Divisions created or acquired thereafter),
and any corporation or Division specified in Section 1.05(b) which has adopted
the Plan with the approval of the Board and of the Board of Directors of IMCO. A
corporation shall be deemed to be an "Employer" only for the period subsequent
to its adoption of the Plan with the approval of the Board and of the Board of
Directors of IMCO.

1.13."Employer Unit" means a Unit of the Trust Fund which is attributable to
Employer contributions.

1.14."Enrollment Date" means March 1, 1970, and each July 1 and January 1
thereafter.

1.15."IMCO" means International Multifoods Corporation, a Delaware corporation,
or any successor to it in ownership of all or substantially all of its operating
assets.

1.16."Member" means any Employee who has become eligible to participate and who
has commenced participation in the Plan in accordance with the provisions of
Article II of the Plan, including any Employee or former Employee who has a
vested interest in a Member Account under the plan.

1.17."Member Account" means the account of each Member as provided in Article V.

1.18."Member Unit" means a Unit of the Trust Fund which is attributable to a
Member's contributions.

1.19."Normal Retirement Date" means the first day of the calendar month next
following the date on which a Member shall attain age 65.

1.20."Plan" means the Stock Purchase Plan of Robin Hood Multifoods Inc., as the
same may be amended from time to time.

2

--------------------------------------------------------------------------------

1.21."Salary" means the regular compensation, including commissions, paid during
any month to any Employee for services performed for the Employer, but not
including any bonuses, overtime, or other extra or special remuneration.

1.22."Trust Agreement" means the Agreement of Trust as provided for in
Article XIV and as in effect at said date and as it may be from time to time,
which Trust Agreement forms a part of the Plan.

1.23."Trust Fund" means the property which shall be held from time to time by
the Trustee under the Trust Agreement.

1.24. "Trustee" means the persons who, and/or the trust company which, at the
particular time shall be the trustee or trustees under the Trust Agreement.

1.25."Unit" means the measure of value of a Member's interest in the Trust Fund.

1.26."Unit Value" means, on any particular date, the current value of each Unit
of the Trust Fund as of the Valuation Date coinciding with or next preceding
such date, as determined pursuant to Section 5.03.

1.27."Valuation Date" means the last business day of each month.


ARTICLE II
Membership


2.01.Eligibility. Each employee who shall have completed one full year of
Continuous Service on any Enrollment Date shall be eligible for membership in
the Plan.

2.02.Commencement of Membership. Any Employee who is eligible for membership in
the Plan shall become a Member on the Enrollment Date next following the
expiration of 20 days from his filing with the Employer of an instrument in form
prescribed by the Committee evidencing his acceptance of the provisions of the
Plan.


ARTICLE III
Contributions


3.01.Member Contributions. Subject to the provisions of Section 3.04, each
Member who is an Employee shall make monthly contributions under the Plan to the
Trustee in the form of payroll deductions equal to 2%, 3%, 4% or 5% of the
Member's Salary, but in no event less than $10.00.

3.02.Designation of Member Contributions. Each Member shall designate the
percentage of his Salary to be deducted as a contribution under the Plan in the
same instrument by which he evidences his acceptance of the provisions of the
Plan pursuant to Section 2.02. Thereafter, upon not less than 20 days prior
written notice to the Employer and effective as of the next Enrollment Date
following the expiration of said 20-day notice period, he may, on a form
prescribed by the Committee, change the percentage of his Salary to be deducted
as a contribution under the Plan.

3.03.Employer Contributions. Within 120 days next following the end of each
fiscal year of the Employer, the Employer shall pay to the Trustee solely out of
profits of any Employer, a contribution in respect of each Member equal to 50%
of the aggregate amount of that Member's contributions pursuant to Section 3.01
during the said fiscal year.

3.04.Suspension or Discontinuance of Member Contributions. A Member may at any
time suspend or discontinue his contributions under the Plan by giving written
notice to the Employer, on a form prescribed by the Committee, not less than
20 days prior to the last business day of the month as of which such suspension
is to take effect.

3

--------------------------------------------------------------------------------

3.05.Resumption of Member Contributions. A Member who has suspended or
discontinued his contributions under the Plan shall be permitted to resume his
contributions under the Plan as of any Enrollment Date subsequent to the date
upon which such suspension or discontinuance commenced, by giving written notice
to the Employer on a form prescribed by the Committee not less than 20 days
prior to such Enrollment Date. Upon resumption of contributions, a Member will
not be entitled to make any contribution in respect of any month during which
contributions were suspended or discontinued.


ARTICLE IV
Investment of Funds


4.01.Investment of Funds. The Trust Fund shall be invested by the Trustee in
Common Stock of IMCO. Such investment will be made in such manner, at such
prices, in such amounts and at such times as the Trustee may, in its sole
discretion, determine. Without limiting the foregoing, the Trustee may purchase
Common Stock of IMCO in the open market, by the exercise of any stock rights
which may be acquired by the Trustee, or from IMCO or a private person at the
Current Market Value thereof.

4.02.Income From Investments. Income from the investments in the Trust Fund
shall be reinvested in the Trust Fund.

4.03.Temporary Investments. In administering the Trust Fund, the Trustee may
temporarily hold cash or make short-term investments in securities other than
Common Stock of IMCO.


ARTICLE V
Member Accounts


5.01.Member Accounts. The Trustee shall maintain a separate Member Account for
each Member which shall reflect the total number of Member Units and Employer
Units of the Trust Fund allocated to him at any time.

5.02.Rules of Operation. For the purposes of maintaining Member Accounts,
pursuant to this Article V, the following procedures shall be used:

(a)The Trust Fund shall be divided into Units, and the interest of each Member
in the Trust Fund shall be evidenced by the number of Units in the Trust Fund
credited to his Member Account. A fraction of a Unit shall be expressed
decimally to three decimal places.

(b)Dollar amounts shall be convertible into an equivalent number of Units as of
any given date by dividing (i) the dollar amount by (ii) the Unit Value
determined as of the Valuation Date coinciding with or next preceding such date.

(c)The dollar value of the Units of the Trust Fund allocated to any Member
Account may be determined as of any given date by multiplying (i) the total
number of Units of the Trust Fund allocated to such Member Account by (ii) the
Unit Value determined as of the Valuation Date coinciding with or next preceding
such date.

5.03.Valuation of Units. The Unit Value of the Trust Fund as of the first
Valuation Date shall be $1.00. Subsequent Unit Values for the Trust Fund shall
be determined by the following procedure:

Divide (a)   The Current Market Value of such Trust Fund as of such Valuation
Date, excluding any amounts contributed with respect to the month ending on such
Valuation Date;
by (b)
 
The total number of Units of such Trust Fund then outstanding in all Member
Accounts, excluding any Units attributable to contributions made with respect to
the month ending on such Valuation Date.

4

--------------------------------------------------------------------------------

5.04.Allocation of Units. Additional Units of the Trust Fund shall be allocated
to Member Accounts as of each Valuation Date. The number of Units of the Trust
Fund to be allocated shall be determined by dividing the aggregate amount of the
contributions made by or in respect of such Member in the month ending on such
Valuation Date by the Unit Value of the Trust Fund determined as of such
Valuation Date.

5.05.Reduction of Units Allocated to Member Accounts. The number of Units
allocated to a Member Account shall be reduced by the number of Units
distributed to the particular Member or his Beneficiary and by the number of
Employer Units forfeited by such Member pursuant to Article VIII.

5.06.Determination of Outstanding Units. The total number of Units of the Trust
Fund outstanding at any Valuation Date shall be equal to the aggregate of the
number of Units of the Trust Fund allocated to Member Accounts pursuant to
Section 5.04, less the aggregate number of Units distributed to Members and
their Beneficiaries. The total number of Units of the Trust Fund shall be
further reduced by the number of Units of the Trust Fund which have been used to
reduce Employer contributions pursuant to Section 5.07, such further reduction
being effective with respect to all Valuation Dates following the Valuation Date
with respect to which such reduced Employer contribution is made.

5.07.Allocation of Forfeitures. Employer Units forfeited pursuant to
Article VIII shall be used to reduce subsequent Employer contributions, and
shall otherwise be treated as if they were Employer contributions. The reduction
of Employer contributions provided for in this Section 5.07 shall be based upon
the Unit value of such Employer Units determined on the Valuation Date occurring
in the month with respect to which such reduced contributions are made. In the
event of termination of the Plan, any forfeited Employer Units not then
allocated to Member Accounts shall be allocated proportionately to the Member
Accounts of the remaining Members.


ARTICLE VI
Vesting


6.01.Member Units. Member Units shall be fully vested and shall not be subject
to forfeiture for any reason.

6.02.Employer Units. Employer Units shall be contingently allocated to Member
Accounts subject to forfeiture as hereinafter provided. Although distributions
from the Trust Fund shall be made only at the time and in the manner provided in
Article VII hereof, an Employer Unit contingently allocated to a Member Account
shall vest contingently in the Member or his Beneficiary, subject to the
provisions of Section 8.01 and to the following terms and conditions:

(a)Scale of Vesting. Excepting for conditions specified in (b), (c), (d), (e),
(f), and (g) of this Section 6.02, each Member shall have on and after the end
of the third full year during which he shall have been a Member, a completely
vested interest in all Employer Units which shall or ought to have been credited
to his Member Account.


        Solely for the purpose of determining the entitlement of a Member to a
vested interest in Employer Units under subparagraph (a) of this Section 6.02,
the period during which any Member of this Plan is or has been a Member of the
Salaried Employees' Voluntary Investment and Savings Plan of International
Multifoods Corporation shall be recognized in determining the period of
membership of any Member of this Plan.

(b)Retirement. Upon a Member's retirement at his Normal Retirement Date or Early
Retirement Date, all Employer Units contingently allocated to his Member Account
shall thereupon vest in him.

5

--------------------------------------------------------------------------------

(c)Death. If a Member shall die before he attains his Normal Retirement Date or
Early Retirement Date, all Employer Units contingently allocated to his Member
Account shall thereupon vest in his Beneficiary.

(d)Disability. If the employment of a Member is terminated before he attains his
Normal Retirement Date or Early Retirement Date because of a Disability, all
Employer Units contingently allocated to his Member Account shall thereupon vest
in him.

(e)Involuntary Separation Without Fault. If the employment of a Member is
terminated before he attains his Normal Retirement Date because of the sale,
destruction or condemnation of a plant or such other event as the Committee
shall deem to constitute sufficient cause, then all Employer Units contingently
allocated to his Member Account shall thereupon vest in him.

(f)Other Terminations. If the employment of a Member is terminated before he
attains his Normal Retirement Date and prior to the end of the third full year
during which he shall have been a Member upon any other conditions than as
specified in (b), (c), (d), and (e) of this Section 6.02, then 30% of the
Employer Units contingently allocated to his Member Account shall thereupon vest
in him.

(g)Discontinuance or Termination of the Plan. If the Plan should at any time be
terminated or all Employer contributions thereunder be permanently discontinued
with respect to any corporation or Division referred to in Section 1.05(a) or
(b), all Employer Units in the Member Accounts attributable to contributions of
the Employer which have not theretofore vested, shall thereupon vest in the
affected Members to whom they are contingently allocated.


ARTICLE VII
Distributions


7.01.Distributions Upon Termination of Employment. Subject to the provisions of
Article VIII, upon termination of a Member's employment with the Employer (which
shall not include an excused leave of absence as provided in Section 1.05) due
to retirement or any other reason except death, the Unit Value of the vested
Units of the Trust Fund credited to his Member Account shall be distributed in
full shares of Common Stock of IMCO to the extent possible and the balance, if
any shall be paid in money by cheque.

7.02.Distributions Upon Death. Subject to the provisions of Article VIII, in the
event of the death of a Member, the Unit Value of the vested Units of the Trust
Fund credited to his Member Account shall be distributed to his Beneficiary. The
distribution to the Beneficiary shall be made in the manner provided in
Section 7.01. Such distribution is to be made as soon as practicable after proof
of death satisfactory to the Committee shall have been submitted to the
Committee.

7.03.Annual Distributions. Subject to the provisions of Article VIII, annual
distributions from the Trust Fund shall be made to each Member. Commencing on or
about February 15, 1971, and on or about February 15 of each year thereafter,
the Unit Value of the vested Units or portions thereof of the Trust Fund
credited to each Member's Account shall be distributed in full shares of Common
Stock of IMCO to the extent possible and the balance, if any, shall be paid in
money by cheque.

7.04.Distribution Upon Discontinuance of Contributions or Termination of the
Plan. Subject to the provisions of Article VIII, in the event of complete
discontinuance of contributions or termination of the Plan with respect to a
Member's current Employer, the distribution of the Unit Value of the vested
Units in his Member Account (including, if applicable, a prorata allocation of
amounts earned subsequent to the final Valuation Date and prior to the
distribution hereby provided) shall be made in the manner provided in
Section 7.01.

6

--------------------------------------------------------------------------------




ARTICLE VIII
Forfeitures


8.01.Discharge From Employment. Any Member who is discharged from the employment
of the Employer for any one of the following reasons shall forfeit his rights to
both vested and contingent Employer Units in his Member Account to which he
otherwise would have been entitled: (a) wilfully destroying or damaging the
Employer's property or business, (b) dishonesty, or (c) conviction of a felony.

8.02.Unclaimed Benefits. Any benefit distributable hereunder which has been
unclaimed for four (4) years since the whereabouts or continued existence of the
person entitled thereto was last known to the Committee shall be forfeited. The
four year period may be extended by the Committee whenever, in its discretion,
special circumstances justify such action. No benefit distributable hereunder
shall be cancelled pursuant to this Section 8.02 until the Committee has
attempted to locate the distributee by registered mail sent care of the most
recent address of the distributee contained in the files of the committee.

8.03.Forfeiture of Contingent Interests. In case any Member's employment with
the Employer is terminated except for conditions specified in Section 6.02(b),
(c), (d), (e), (f), and (g), that portion of his Member Account contingently
allocated to him and not vested in him theretofore or as a result of such
termination, shall be forfeited.

8.04.Forfeitures Not to Revert to the Employer. No amount forfeited pursuant to
the provisions of this Article or any other provision of the Plan shall revert
to or become the property of the Employer; provided, however, that nothing
herein shall be deemed to limit the Employer's right to allocate forfeited Units
pursuant to Section 5.07.


ARTICLE IX
Savings Committee


9.01.Appointment of Committee. The Board shall appoint the committee which shall
consist of not fewer than four nor more than ten members who shall serve at the
pleasure of the Board, without bond (unless a bond shall be requested by the
Board or secured voluntarily by a member) and without compensation for their
services as such. The Committee members may, but need not be, Members under the
Plan. Vacancies arising shall be filled in the same manner as appointments. Any
member of the Committee may resign of his own accord by delivering his written
resignation to the Board and to the Secretary of the Committee and such
resignation will become effective upon such delivery or at any later date
specified therein.

9.02.Committee Organization. The members of the Committee shall elect from their
number a Chairman and shall appoint a Secretary, who need not be a member of the
Committee. The Chairman and the Secretary shall serve without bond and without
compensation at the pleasure of the Committee.

9.03:Committee Meetings. The Committee shall hold meetings upon such notice, at
such time, and at such place as it may determine. A majority of the members of
the Committee shall constitute a quorum for the transaction of business. All
resolutions or actions taken by the Committee shall be by vote of a majority of
those present at a meeting, or, if they act without a meeting, by unanimous
consent of the members of the Committee in writing.

9.04.Committee Functions and Powers. The Committee shall be charged with the
administration of the Plan, including without limitation, directing the Trustee
with respect to all distributions from the Trust Fund. The Committee shall have
the powers with respect to the administration of the Trust Fund as may be
conferred upon it by the Trust Agreement and by the Plan and shall have the
power to take all action and to make all decisions that shall be necessary or
proper in order to

9

--------------------------------------------------------------------------------

carry out the provisions of the Plan and, without limiting the generality of the
foregoing, the Committee shall have the following powers:

(a)to make (and enforce by suspension or forfeiture) such rules and regulations
as it shall deem necessary or proper for the efficient administration of the
Plan;

(b)to interpret or construe the Plan;

(c)to decide questions concerning the Plan and the eligibility of any Employee
to participate therein and the right of any person to receive benefits
thereunder;

(d)to decide any dispute arising under the Plan including but not by way of
limitation, the right to decide if a Member was discharged under the
circumstances prescribed in Section 8.01;

(e)to compute the amount of benefits which shall be payable to any person in
accordance with the provisions of the Plan;

(f)to authorize disbursements by the Trustee;

(g)to prescribe and require the use of such forms as it shall deem necessary or
desirable in connection with the administration of the Plan;

(h)to fix the criteria to be followed in determining the market value of any
security or property held in the Trust Fund or the amount of any unliquidated
charge, expense, or obligation of the Trust Fund; and

(i)to determine the vested and contingent Units allocated to a Member Account at
any time.



9.05.Committee Actions Conclusive. All actions and decisions taken by the
Committee shall be final and conclusive and binding on all persons having any
interest in the Plan or Trust Fund or in any benefits payable thereunder.

9.06.Committee Appointment of Agents, Etc. The Committee may employ or engage
such accountants, counsel, other experts, and other persons as it deems
necessary in connection with the administration of the Plan.

9.07.Reliance Upon Opinions, Etc. The Committee and each member thereof and each
person to whom it may delegate any power or duty in connection with
administering the Plan shall be entitled to rely conclusively upon, and shall be
fully protected in any action taken by them or any of them in good faith in
reliance upon any valuation, certificate, opinion, or report which shall be
furnished to them or any of them by the Trustee or by any accountant, counsel,
other expert, or other person who shall be employed or engaged by the Trustee or
the Committee.

9.08.Records and Accounts. The Committee shall keep or cause to be kept all
data, records, and documents pertaining to the administration of the Plan, and
the Secretary of the Committee may execute all documents necessary to carry out
the provisions of the Plan. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the Salary of Members, their retirement, death, termination
of employment, and such other pertinent facts as the Committee may require. The
Committee shall advise the Trustee of such of the foregoing facts as may be
pertinent to the Trustee's administration of the Trust Fund and shall give
proper instruction to the Trustee for carrying out the purposes of the Plan.

9.09.Immunity From Liability. In administering the Plan, neither the Committee,
nor any member thereof, nor any person to whom it may delegate any power or duty
in connection with the administration of the Plan, nor the Company, nor any
director, officer or employee thereof, shall be liable for any action or failure
to act, except for its or his own willful and intentional malfeasance or
misfeasance.

10

--------------------------------------------------------------------------------

9.10.Payment of Expenses.

(a)Subject to the provisions of subdivision (b) of this Section 9.10, all
expenses that arise in connection with the administration of the Plan and the
Trust Agreement (not including commissions, taxes or other expenses relating to
the purchase, sale or maintenance of property held as a part of the Trust Fund),
including reimbursement of expenses of the Committee or any member thereof, the
compensation and reimbursement of the expenses of the Trustee and of any
accountant, counsel, other expert, or other person who shall be employed by the
Committee or Trustee in connection with the administration thereof, shall be
paid by the Employer.

(b)In the event of permanent discontinuance of contributions or termination of
the Plan, any further payment of expenses which arise or have arisen in
connection with the administration of the Plan and Trust Agreement shall be paid
from the Trust Fund, unless paid by the Employer.

(c)Commissions, taxes, and other expenses relating to the purchase, sale or
maintenance of property held as a part of the Trust Fund shall be borne by the
Trust Fund.


ARTICLE X
Limitation of Rights and Obligations


10.01.Plan is Voluntary. Although it is the intention of the Employer that the
Plan and contributions hereunder shall be continued, the Plan is entirely
voluntary on the part of the Employer and its continuance and the payment of
contributions hereunder are not assumed as contractual obligations of the
Employer and the Employer does not guarantee or promise to pay or to cause to be
paid any of the benefits provided by the Plan. The Employer specifically
reserves the right, in its sole discretion, to modify, reduce, suspend, in whole
or in part, at any time or from time to time and for any period or periods of
time, or to discontinue at any time, contributions under the Plan with respect
to the Company or any corporation or Division referred to in Section 1.05(b).

10.02.Plan is Not a Contract. The Plan shall not be deemed to constitute a
contract between the Employer and any Member or Employee or to be consideration
or inducement for the employment of any Member or Employee by the Employer.
Nothing contained in the Plan shall be deemed to give any Member or Employee the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discharge any Member or Employee at any time without
regard to the effect which such discharge shall have upon his rights or
potential rights, if any, under the Plan.

10.03.Distributions Only From Trust Fund. Each Member and any other person who
shall claim any benefit hereunder shall be entitled to look only to the Trust
Fund for any payment or benefit and shall not have any right, claim, or demand
therefor against the Employer, the Committee, or the Trustee. Distributions are
to be made only from the Trust Fund and only to the extent that the Trust Fund
shall suffice therefor.


ARTICLE XI
Restrictions on Transfer of Benefits


11.01.Non-alienation of Benefits. No benefits under the Plan shall be subject in
any manner to anticipation, alienation, assignment, pledge, sale, encumbrance or
charge, except, that this section shall not apply to or restrict the right of
any Member or his Beneficiary to alienate such benefits by will or otherwise in
contemplation of death where and under those circumstances such application or
restriction would be prohibited by law. If any Member or his Beneficiary shall
attempt to anticipate, alienate, assign, pledge, sell, or otherwise transfer or
dispose of any such

11

--------------------------------------------------------------------------------

benefit, or should such benefit become subject to judgment, execution,
garnishment, sequestration, or other seizure under any legal, equitable or other
process, it shall pass and be transferred to such one or more persons as may be
appointed by the Committee from among the spouse and blood relatives (including,
however, adopted children) of such Member or Beneficiary as the case may be;
provided, however, that the Committee, in its sole discretion, may at any time
reappoint such Member or Beneficiary to receive any payments thereafter becoming
due either in whole or in part.


ARTICLE XII
Amendment


12.01.Amendment of Plan Subject to the approval of the Board of Directors of
IMCO, the Board may modify or amend the Plan at any time or from time to time in
any manner in whole or in part, provided, however, that:

(a)no amendment or modification shall adversely affect any rights or benefits
under the Plan accrued at the date of such amendment or modification in respect
of any Member or his Beneficiary;

(b)no amendment shall be made at any time pursuant to which the Trust Fund or
any part thereof may be diverted to purposes other than for the exclusive
benefit of the Members and their Beneficiaries.


ARTICLE XIII
Termination


13.01.Board May Terminate. The Board may terminate the Plan and Trust Agreement
at any time with respect to the Company or any corporation or Division referred
to in Section 1.05(a) or (b); provided, however, that the Board may not so
terminate the Plan in such manner as to cause or permit the corpus or income of
the Trust Fund to be diverted to purposes other than for the exclusive benefit
of Members and their Beneficiaries. Upon such termination of the Plan or upon
such discontinuance of contributions under the Plan, the vested interest of a
Member or his Beneficiary in his Member Account shall be determined in
accordance with Section 6.02(g), and vested amounts of such Member Account shall
become distributable to the extent provided in Section 7.04.

13.02.Merger or Consolidation of the Plan. No merger, consolidation, or other
combination of the Plan or Trust Agreement with one or more plans or trust
agreements shall be deemed to constitute a discontinuance of contributions or a
termination of the Plan or Trust Agreement.


ARTICLE XIV
Trust Agreement


14.01.The Trust Agreement. All contributions under the Plan shall be made to the
Trust Fund held by the Trustee under the Trust Agreement. The Trustee is to
hold, invest, and distribute the Trust Fund in accordance with the terms and
provisions of the Trust Agreement. The Trust Agreement shall be deemed to form a
part of the Plan, and any and all rights or benefits which may accrue to any
person under the Plan shall be subject to all the terms and provisions of the
Trust Agreement. The duties and rights of the Trustee shall be determined solely
by reference to the Trust Agreement.

12

--------------------------------------------------------------------------------


ARTICLE XV
Miscellaneous


15.01.Incompetence of Distributee. If the Committee receives evidence that a
person entitled to receive any distribution under the Plan is physically or
mentally incompetent or incompetent by reason of age to receive such
distribution and to give valid release therefor, such distribution may be made
to the guardian, committee, or other representative of such person duly
appointed by a court of competent jurisdiction. If a person or institution other
than a guardian, committee, or other representative of such person who has been
duly appointed by a court of competent jurisdiction is then maintaining or has
custody of such incompetent person, the distribution may be made to such other
person or institution and the release of such other person or institution shall
be valid and complete discharge for the distribution.

15.02.Voting of IMCO Common Stock. Before each annual or special meeting of the
stockholders of IMCO, IMCO shall cause to be sent to each Member a copy of the
proxy solicitation material therefor, together with a form requesting
confidential instructions to the Trustee on how to vote the shares of IMCO's
Common Stock represented by the Employer Units and Member Units in the fund
allocated to such Member's account. The number of shares so represented shall be
determined by multiplying the total number of shares of IMCO Common Stock in
such fund by a fraction, the numerator of which is the number of Units in such
fund allocated to such Member and the denominator of which is the total number
of Units of such fund outstanding as of the Valuation Date next preceding the
record date for such meeting, except that any fractional part of a share shall
be disregarded. Upon receipt of such instructions, the Trustee shall vote, in
person or by proxy, the shares of stock as instructed. Instructions received
from individual Members by the Trustee shall be held in the strictest confidence
and shall not be divulged or released to any person, including officers or
employees of the Company or of IMCO. The Trustee shall have the right to vote,
in person or by proxy, at its discretion, shares of IMCO Common Stock for which
voting instructions shall not have been received.

15.03.Reliance Upon Copy of Plan. Any person dealing with the Trustee may rely
upon a copy of the Plan and Trust Agreement and any amendment thereto certified
by the Secretary of the Committee to be a true and correct copy.

15.04.Governing Law. The Plan shall be construed, enforced, and administered in
accordance with the laws of the Province of Quebec, Canada.

15.05.Rules of Construction. Whenever used in the Plan, unless the context
otherwise indicates, words in the masculine form shall be deemed to include the
feminine, and the singular shall be deemed to include the plural.

15.06.Text to Control. The headings of Articles and Sections are included solely
for convenience of reference, and if there be any conflict between such headings
and the text of this Plan, the text shall control.

13

--------------------------------------------------------------------------------



QuickLinks


STOCK PURCHASE PLAN OF ROBIN HOOD MULTIFOODS INC.
ARTICLE 1 Definitions
ARTICLE II Membership
ARTICLE III Contributions
ARTICLE IV Investment of Funds
ARTICLE V Member Accounts
ARTICLE VI Vesting
ARTICLE VII Distributions
ARTICLE VIII Forfeitures
ARTICLE IX Savings Committee
ARTICLE X Limitation of Rights and Obligations
ARTICLE XI Restrictions on Transfer of Benefits
ARTICLE XII Amendment
ARTICLE XIII Termination
ARTICLE XIV Trust Agreement
ARTICLE XV Miscellaneous
